Citation Nr: 1807272	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis.

2.  Entitlement to service connection for chronic epididymitis.

3.  Entitlement to service connection for a skin condition other than pseudofolliculitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction lies with the RO in San Diego, California.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.

Following the most recent July 2014 supplemental statement of the case, additional medical records were added to the file without waiver of RO review.  However, as the Board is granting service connection for pseudofolliculitis and epididymitis, and remanding the claim for service connection for a skin condition other than pseudofolliculitis, there is no prejudice to the Veteran.

The issue of entitlement to service connection for a skin condition other than pseudofolliculitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's pseudofolliculitis and chronic epididymitis, right testicle had onset during service.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for pseudofolliculitis, have been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for chronic epididymitis, right testicle, have been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for pseudofolliculitis and chronic epididymitis, right testicle.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Analysis

A. Pseudofolliculitis

An October 2011 private treatment record indicated that the provider found mild facial papules with no active inflammation consistent with pseudofolliculitis barbae.  Thus, a current diagnosis is established.

The Veteran's service treatment records reflect diagnoses for acne vulgaris and seborrheic keratosis.  

In support of his claim, the Veteran submitted a statement stating that as a result of shaving on a daily basis in, his face became irritated and small bumps appeared on his face and neck.  See July 2012 Correspondence.  In addition, his sisters J.J., M.M., and G.L.H.G., all submitted statements attesting that the Veteran returned from active service with small bumps on his face and facial scars that were not there prior to entering service.  Additionally, they all attested that the Veteran reported to them that daily shaving during service caused his face to become irritated, developed bumps, and caused scarring.  See July 2014 Statements.

At the September 2017 hearing, the Veteran testified that his face would bleed from shaving over the bumps that developed over time, and that over-the-counter treatments provided no relief.  He testified that he was required to shave and had to continue to shave during service, despite the redness, bumps, and scars that developed as a result.  He also testified that he continued to experience these symptoms since separation from service.  See Hearing Transcript, pages 8-11.

The Board has considered the Veteran's statements regarding causal nexus.  Lay evidence can be competent and sufficient evidence of a diagnosis, or to establish etiology, if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran is competent to report his skin symptoms during and following service, as it is within the realm of his personal experience and sensory perception.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this case, the competent and credible lay testimony establishes that during service the Veteran began experiencing problems with bumps appearing on his face after shaving; these bumps continued to reappear with shaving after service.  Current medical records show a diagnosis of pseudofolliculitis barbae and further reflect that this condition is associated with shaving.

Therefore, resolving benefit of the doubt in the Veteran's favor, service connection for pseudofolliculitis is warranted.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  

B. Epididymitis, Right Testicle

The Veteran also seeks service-connected for chronic epididymitis.  Resolving all reasonable doubt in favor of the Veteran, service connection for chronic epididymitis of the right testicle is warranted.

Service treatment records indicate that the Veteran was treated several times for testicle and groin-related disorders.  In December 1970, he was treated for pain to his left groin.  In February 1971, he was seen for swelling pain to his right testicle, and was diagnosed with epididymitis.  A September 1972 service treatment record indicated he was seen for pain in the groin area.  On his January 1973 Report of Medical History at separation, he noted treatment for epididymitis in March 1971.

Post-service private treatment records submitted by the Veteran indicate that he has a current diagnosis of right epididymitis.  

In July 2013, the Veteran was afforded a VA examination.  The examiner provided a diagnosis of epididymitis.  The examiner noted that the Veteran's service treatment records documented epididymitis, but he complained of left testicular symptoms during the VA examination.  The examiner opined that the Veteran's left testicular pain was not related right epididymitis in service and the etiology was unknown.  The examiner further opined that current epididymitis affecting the right testicle was not related to service.  The rationale was that the epididymitis shown in service appeared to have been related to a sexual transmitted disease, which was treated and resolved prior to service separation.  

In July 2014, S.E.C. and the Veteran's daughter submitted a statement in support of his claim.  S.E.C. stated that he is a longtime friend of the Veteran and can recall him complaining of pain in the groin, mostly when engaged in some strenuous physical activity, and recalled him stating it was a war-related injury.  The Veteran's daughter stated that she observed consistent, periodic episodes of pain and discomfort to his groin, since she was little. 

At the September 2017 hearing, the Veteran testified that he first had groin pain during service and continued to experience intermittent pain after service.  He testified receiving treatment during service for his epididymitis.  He also testified that he did not understand how the July 2013 VA examiner discussed left-side pain, when "it's always been [his] right side" that made him cramp.  See Hearing Transcript, page 13.

In November 2017, the Veteran was afforded a VA examination in conjunction with a service connection claim for sexually transmitted diseases.  The examination report shows this examiner provided a current diagnosis of chronic right testicle epididymitis consistent with testicular and epididymitis pain and tenderness; there was no current evidence of gonorrhea as it had been appropriately treated and resolved.  The examiner further noted treatment for gonorrhea in service and opined that such condition ... "may have been a major causal factor related to the Veteran's diagnosed chronic epididymitis condition."  No rationale was provided.

The Board has carefully reviewed the relevant evidence.  The Veteran was treated for epididymitis affecting the right testicle in service.  He has competently and credibly testified that his right testicle and groin area have caused recurrent symptoms since service.  Although the July 2013 VA examiner provided an unfavorable nexus opinion, the underlying rationale for that opinion provides support for the appeal when considered in conjunction with the November 2017 VA examiner's opinion.

The 2013 examiner explained that the epididymitis shown in service appeared to have been related to a sexual transmitted disease, and this sexual transmitted disease (gonorrhea) was treated and resolved prior to service separation.  The 2017 examiner suggested that the same disease (gonorrhea) may have been a major causal factor related to the Veteran's currently diagnosed chronic epididymitis of the right testicle.  Both examiners essentially relate the currently diagnosed epididymitis to an incident/disease in service.  In light of the Veteran's competent and credible testimony of recurrent right testicle symptoms after service, there is sufficient favorable evidence in this case with respect to nexus.   

Given the state of the record, the Board finds that the competent evidence is in relative equipoise regarding nexus.  Reasonable doubt is resolved in favor of the Veteran and service connection for chronic epididymitis, right testicle, is warranted.


ORDER

Service connection for pseudofolliculitis is granted.

Service connection for chronic epididymitis, right testicle is granted.


REMAND

While delay is regrettable, further development is necessary.

The Board has granted service connection for pseudofolliculitis in the instant decision; however, the record also reflects a current diagnosis of seborrheic keratosis.  The Veteran's service treatment records show diagnosis and treatment of acne vulgaris and seborrheic keratosis.  The Veteran reports having skin problems since service.  Thus, a medical examination and opinion would be helpful in deciding the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current skin conditions other than pseudofolliculitis.  The examiner should review the entire claims folder and a copy of this Remand.  

a) The examiner is asked to identify all current skin disorders found on examination.  

b) For any skin disorder found on current examination, and with respect to the currently diagnosed seborrheic keratosis, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each disability had onset during, or is otherwise related to the Veteran's active service.  A clear rationale must be provided for each opinion.  If the examiner is unable to provide a rationale for any opinion, then he or she must indicate why (e.g. additional evidence is needed, limits of medical knowledge, etc.).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


